Citation Nr: 9916498	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-22 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In June 1994, 
the RO denied the claims of entitlement to service connection 
for bilateral hearing loss and for PTSD.  The veteran 
perfected appeals of both decisions.  

In September 1995, the RO granted service connection for PTSD 
and evaluated the disability as 10 percent disabling.  The 
veteran subsequently perfected an appeal of the initial 
disability evaluation assigned for the PTSD.  In October 
1998, the RO granted service connection for left ear hearing 
loss.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for right 
ear hearing loss is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

2.  PTSD is manifested by occasional interruption of sleep 
and feelings of helplessness and hopelessness which equates 
to no more than mild social and industrial impairment.  


CONCLUSIONS OF LAW

1.  The claim for service connection for right ear hearing 
loss is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998); 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
right ear hearing loss.  

Factual Background

Review of the service medical records shows that on the 
entrance examination audiological evaluation conducted in May 
1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0

On audiological testing conducted in conjunction with the 
veteran's separation examination in August 1971, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
10
0




No pertinent defects were noted.  

A VA examination for organic hearing loss was conducted in 
July 1993.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

Private audiological testing was conducted in November 1994.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10

The veteran testified at a local RO hearing in February 1996.  
He reported that his hearing acuity had deteriorated 
progressively since his discharge from active duty.  He had 
been exposed to acoustic trauma after his discharge but 
usually wore hearing protection.  

A private clinical record from E. W. K., M.D. dated in April 
1996 is of record.  The physician reported that the veteran 
had a neurosensory drop in the high frequencies on the left 
side which was consistent with noise induced hearing loss.  


The most recent VA audiological examination of the veteran 
was conducted in September 1997.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  It was noted that hearing was 
within normal limits in the right ear.  

Criteria

The threshold question that must be resolved with regard to 
the claim of entitlement to service connection for right ear 
hearing loss is whether the veteran has presented evidence of 
a well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issues presented by the claims.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

For certain chronic diseases, including sensorineural hearing 
loss, the law provides a presumption of service connection if 
the disease becomes manifest to a degree of 10 percent or 
more within one year from the date of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).





Hearing status will be considered a disability for the 
purposes of service connection when the auditory thresholds 
in any of the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998).

The United States Court of Appeals for Veterans Claims 
(Court), in Hensley v. Brown, 5 Vet. App. 155 (1995), 
indicated that § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  

As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claims not well grounded.

The Board finds the veteran's claim of entitlement to service 
connection for right ear hearing loss to be not well-
grounded.  Review of the service medical records discloses 
that audiological evaluations were conducted during active 
duty.  However, none of the in-service audiological 
examinations reflected hearing loss per se for VA 
compensation purposes in accordance with the criteria under 
38 C.F.R. § 3.385.  

No post-service evidence has been associated with the claims 
file demonstrating that the veteran currently has right 
hearing loss for VA purposes which was the result of active 
duty.  There is no evidence of record showing that hearing 
loss in the right ear was present to a compensable degree 
within one year of discharge from active duty.  




The VA audiological examinations conducted in July 1993 and 
September 1997 and the private audiological testing conducted 
in November 1994 failed to demonstrate that the veteran had 
right ear auditory thresholds in any of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hertz of 40 decibels or 
greater; or that auditory thresholds for at least three of 
these frequencies were 26 decibels or greater; or that speech 
recognition scores using the Maryland CNC Test were less than 
94 percent.  

The Board finds there is no evidence of record demonstrating 
current right ear hearing loss for VA purposes which has been 
linked to active duty.  

The veteran's claim that he has right ear hearing loss 
secondary to noise exposure in service is predicated upon his 
own unsubstantiated opinion.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation, Grivois, the 
veteran's lay opinion is an insufficient basis to find this 
claim well grounded. Espiritu, King.  Accordingly, as a well 
grounded claim must be supported by evidence, not merely 
allegations, Tirpak, the veteran's claim for service 
connection for right ear hearing loss must be denied as not 
well grounded.

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).

As the veteran has not submitted a well grounded claim for 
service connection for right ear hearing loss, the doctrine 
of reasonable doubt has no application.






II.  Entitlement to an initial rating in 
excess of 10 percent for PTSD.  

Factual Background

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for any mental 
disorders during the veteran's active duty.  No pertinent 
defects were noted on the report of the separation 
examination dated in August 1971.  

Review of the service personnel records shows the veteran 
served in Vietnam from March 1970 to February 1971 and 
participated in combat as evidenced by his receipt of the 
Combat Action Ribbon.  

A VA PTSD examination was conducted in July 1993.  The 
veteran was divorced but still living with his ex-wife.  He 
sought treatment at a Vet Center for depression three months 
prior to the examination date.  He described a lack of 
energy, increased alcohol consumption, lack of interest in 
going places and not being able to enjoy life.  He denied 
experiencing any specific nightmares about Vietnam.  He had 
some thoughts of suicide but had never gone beyond thoughts.  

The veteran described a lack of concentration.  He was never 
on psychotropic medication and had never been hospitalized 
for mental problems.  He had been employed basically full-
time since his discharge from active duty holding a variety 
of jobs.  He had been at his present employer, Public Service 
Company, for eight years.  He reported that he had missed 
approximately ten days of work when he did not feel right.  
He denied doing virtually anything for fun.  He reported that 
prior hobbies were too much trouble currently.  

Mental status examination revealed that speech was logical 
and coherent without sign of thought disorder or organicity.  
The veteran was oriented to person, place and time.  His 
affect was somewhat constricted and flattened.  His mood was 
mildly depressed.  He denied current suicidal ideation, 
homicidal ideation, hallucinations, or delusions.  Recent and 
remote memory was intact for current events and past history.  

It was the examiner's opinion that the veteran clearly had 
symptoms suggestive of a dysthymic condition, many of whose 
symptoms overlapped with PTSD.  The examiner was unable to 
elicit a significant stressor for the veteran.  There were 
few indicators of hyper-arousal, other than difficulty 
sleeping which was not associated with traumatic nightmares.  
The examiner also did not see significant hyper-vigilance or 
difficulty with thoughts or feelings about Vietnam.  The 
veteran had PTSD symptoms upon his return from the war but 
these eventually faded.  The examiner could not totally rule 
out a mild case of PTSD.  The diagnosis was dysthymic 
disorder.  

VA outpatient treatment records show that the veteran was 
diagnosed with and received treatment for PTSD beginning in 
May 1993.  

A July 1995 letter from K. A. K., who was a readjustment 
counseling therapist at a Vet Center, is of record.  The 
author reported that the veteran had been treated at the Vet 
Center from 1983 to 1985 for marital problems and PTSD.  He 
was seen once in 1988 for PTSD.  He had been going to the Vet 
Center on a fairly routine basis since May of 1993.  He 
sought treatment in 1993 for increased intrusive memories, 
increased sleep disturbance, increased job related 
difficulties, increased intensity in survivor guilt, 
increased patrolling of his house and surrounding area and 
also due to the fact that self-medication with alcohol was no 
longer blocking out painful and intrusive memories.  

The veteran had worked for the Public Service Company for 10 
years.  The author noted that it took the veteran four years 
to pass his apprenticeship due, in part, to his conflicts 
with co-workers and supervisors and also due to memory 
problems.  

The author reported that the veteran had no friends and few 
acquaintances.  He isolated himself severely.  He had a 
girlfriend but was emotionally distanced from her.  He did 
not tolerate being around crowds and when he went to a 
restaurant, he would sit with his back to the wall so he 
could watch everything.  He had problems with authority 
figures.  The veteran was able to manage at work as he 
performed his job with a two or four man crew and mostly in 
areas where there were few people around.  

The veteran was a workaholic to avoid thoughts of an 
intrusive nature.  He had sleep difficulty and would 
occasionally get up in the night to check on his house.  He 
had suicidal ideation which seemed to be connected to 
thoughts of losses and trauma associated with Vietnam.  The 
author diagnosed chronic moderate to severe PTSD whose main 
features included intrusive memories and nightmares, sleep 
disturbance, social isolation, hyper-alertness, hyper-
vigilance, emotional numbing, anhedonia, depression and 
avoidance.  She assigned a Global Assessment of Functioning 
(GAF) scale score of 55.  

The report of an August 1995 VA examination is of record.  
The veteran had some friends at work with whom he would go to 
a bar on Monday nights but otherwise he did not have any 
friends.  He had some difficulty falling asleep but had more 
problems with waking up in the middle of the night.  He 
denied suicidal ideation but did have it intensely a few 
years prior to the examination.  He was not able to enjoy 
himself.  He did not go to church.  He did not belong to any 
clubs or social organizations.  He did not have a nightmare 
of Vietnam that he used to experience in the past.  When he 
had waking memories of events from Vietnam, he tried to put 
them aside.  He displayed some survivor's guilt.  

Mental status examination revealed that the veteran spoke in 
a goal directed manner.  Affects were isolated from content 
of thought but what broke through was sadness.  No 
idiosyncrasy was present in use of language and the rate and 
volume were not increased.  There were no soft signs of 
psychosis.  No delusional or hallucinatory experiences were 
noted.  

The veteran did not have suicidal or homicidal ideation.  
Recent and remote memory were grossly intact.  The examiner 
noted that the veteran seemed to have an exaggerated startle 
response.  The diagnosis was PTSD.  

The transcript of a February 1996 RO hearing has been 
associated with the claims file.  The veteran testified as to 
a hallucination he had involving North Vietnamese Army and 
Viet Cong soldiers while training with a Reserve unit.  The 
hallucination caused the veteran to slow down in his work.  
Part of his job entailed cleaning up work sites which caused 
the veteran difficulties as he avoided picking up items on 
the ground due to fear of booby traps.  

At the time of the hearing, the veteran worked by himself 
without much customer contact.  He had difficulty making 
friends.  He opined that he would have risen to his current 
employment much quicker if he did not have PTSD.  He had been 
counseled due to excessive leave time taken.  He estimated 
that he had lost four to five days of work in the prior year 
due to PTSD.  

The report of a March 1997 VA examination has been associated 
with the claims file.  The veteran continued to be employed 
by the Public Service Company and was living with his ex-
wife.  He did not have a relationship outside his marriage.  
He did not work as much as he used to due to carpal tunnel 
syndrome.  He did not participate in any organized group 
activities.  He did not attend church.  He denied having any 
hobbies.  His sleep was interrupted but not on a regular 
basis.  

The veteran cried for reasons he was not quite aware of and 
he occasionally had feelings of helplessness and 
hopelessness.  He did not have suicidal feelings.  He did not 
look forward to anything.  He reported problems with his 
short term memory.  He occasionally had a dream which would 
wake him up.  Loud sharp noise would cause him to alert.  
Vietnam thoughts and feelings, good and bad, were never far 
from his mind.  

Mental status examination revealed that the veteran spoke in 
a goal directed fashion.  He reported that he could not 
remember things but it was clear to the examiner that he did.  
It was the examiner's opinion that the veteran just chose not 
to talk about them.  There were no soft signs of psychosis.  
No delusions or hallucinatory experiences were reported.  
There was no suicidal or homicidal risk at the time of the 
examination.  The veteran used language abstractly.  Cause 
and effect thinking was maintained.  

The veteran was able to estimate the passage of time during 
the interview.  He was oriented to time, place and person.  
Recent and remote memory were grossly intact and judgment 
seemed adequate for the situation.  It was the examiner's 
opinion that the veteran remained largely unchanged from his 
previous presentation in 1995.  PTSD was diagnosed.  The 
examiner assigned a GAF of 70 for the PTSD and an overall GAF 
of 65.  

Criteria

Disability evaluations are determined by the VA Schedule for 
Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1998) and are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  Separate diagnostic codes identify the various 
disabilities.  Id. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1998).  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application f the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed effective November 7, 
1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Thus, the veteran's psychiatric disorder must be evaluated 
under both the old and the new rating criteria to determine 
which version is more favorable to the veteran.  Under the 
new regulations, if the diagnosis of a mental disorder does 
not conform to DSM-IV or is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  
38 C.F.R. § 4.125.

Under the rating criteria in effect prior to November 7, 
1996, a 10 percent evaluation is warranted for PTSD that is 
productive of emotional tension or other symptoms that are 
productive of mild social and industrial impairment.  

A 30 percent evaluation is warranted where there is 
"definite" impairment in the ability to establish or maintain 
effective or favorable relationships with people, and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
"definite" industrial impairment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent disability evaluation requires that the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion, the General Counsel of VA concluded 
that "definite" is to be construed as representing a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by that interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  


Under the rating criteria for evaluation of mental disorders 
currently in effect, occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by continuous 
medication warrants a 10 percent disability evaluation.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrant a 30 
percent disability evaluation.  

For a 50 percent disability evaluation the mental disorder 
must produce occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

For a 70 percent disability evaluation, the mental disorder 
must produce occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Terms, such as "slight", "moderate" and "severe", are not 
defined in VA regulations.  Rather than applying an 
inflexible formula, it is incumbent upon the Board to arrive 
at an equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" 
and "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds an increased rating is not warranted upon 
application of the rating criteria for evaluation of PTSD in 
effect prior to November 7, 1996.  There is no evidence of 
record demonstrating that the veteran's ability to establish 
or maintain effective or favorable relationships with people 
was definitely, considerably or severely impaired.  


The Board notes that at the time of the most recent VA 
evaluation conducted in March 1997, the veteran was living 
with his ex-wife.  The July 1995 letter from K. A. K. showed 
that the veteran did not have any friends.  However, this 
assertion is contradicted by the report of the August 1995 VA 
examination, where it was noted that the veteran had some 
friends at work with whom he would socialize on Monday 
nights.  The veteran testified that he had difficulty making 
friends in February 1996.  However, a lack of friends was not 
reported on the March 1997 VA examination report.  

The Board further finds that the veteran's PTSD does not 
result in reduced reliability, flexibility and efficiency so 
as to result in definite, considerable or severe industrial 
impairment.  The Board notes that the veteran has been 
essentially employed non-stop since his discharge from active 
duty.  At the time of the most recent VA examination, the 
veteran had been employed by the same company for more than 
ten years.  He had risen in responsibility at his job.  His 
advancement in the company to his current position was not as 
fast as he thought it should have been.  

K. A. K. attributed the veteran's slow progression, in part, 
to conflicts with co-workers and supervisors and memory 
problems.  However there is no evidence of record showing 
that the veteran was limited in his advancement by PTSD.  The 
opinion that the veteran's progression was slowed by memory 
problems does not conform to the several findings of no 
memory impairment included in the VA examinations of record.  
The veteran opined that he had lost four or five days of work 
in a year due to PTSD.  The Board finds this loss of work 
does not rise to a level of definite industrial impairment.  
In March 1997, it was reported that the veteran did not work 
as much as he used to but this was attributed to carpal 
tunnel syndrome.  This examiner assigned a GAF of 70 for PTSD 
and an overall GAF of 65.

The Board finds an increased rating for PTSD is not warranted 
under the rating criteria for evaluation of mental disorders 
currently in effect.  PTSD does not produce intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment or memory loss.  Dysthymia was noted 
on the July 1993 VA examination and K. A. K. noted that PTSD 
resulted in some depression.  However, depression was not 
included as a diagnosis on subsequent VA examinations.  The 
veteran reported that he experienced occasional feelings of 
helplessness and hopelessness.  

The veteran has not indicated in any way that such feelings 
affected his occupational or social functioning.  There is no 
evidence of record showing that the veteran had panic 
attacks, anxiety, or suspiciousness.  Sleep was noted to be 
interrupted but this was not on a regular basis.  K. A. K. 
reported that the veteran had memory problems which affected 
his work.  However, as stated above, this opinion is not 
supported by the findings of the August 1995 and March 1997 
VA examinations which found that recent and remote memory 
were grossly intact.  

Additionally there is no evidence of record showing that the 
veteran experiences a flattened affect, circumstantial, 
circumlocutory or stereotyped speech, difficulty in 
understanding complex commands, impairment of judgment or 
abstract thinking or disturbances of motivation and mood.  A 
somewhat constricted affect was noted on the report of the 
July 1993 VA examination.  However, subsequent examinations 
do not indicate that affect was flattened.  

Based on the above analysis, the Board finds an increased 
rating is not warranted upon application of the rating 
criteria currently in effect for evaluation of PTSD. 

The Board notes that the RO considered and denied assignment 
of an increased evaluation for PTSD on an extraschedular 
basis under the criteria of 38 C.F.R. § 3.321(b)(1).  The 
Board agrees with this determination.  In this regard, the 
Board notes that the veteran for many years has been and 
remains gainfully employed, and PTSD has never been shown to 
markedly interfere with such employment.  

Moreover, the veteran has never required inpatient care.  
PTSD has not rendered his disability picture unusual or 
exceptional in nature, or impractical the application of 
regular schedular standards.  No basis exists upon which to 
predicate referral of the veteran's case to the Director of 
the VA Compensation and Pension Service for consideration of 
an increased evaluation on an extraschedular basis.

Since the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(a).  No question has been 
presented as to which of two evaluations would more properly 
classify the severity of the service-connected PTSD.  
38 C.F.R. § 4.7.

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's PTSD, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 9.  
In the case at hand, since the Board has denied the appeal, 
there exists no basis for a staged rating.  


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for right ear hearing loss, 
the claim is denied.  

Entitlement to an initial rating in excess of 10 percent for 
PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

